      Case 1:20-cv-01374-AKK-JHE Document 6 Filed 12/16/20 Page 1 of 1                    FILED
                                                                                 2020 Dec-16 AM 09:58
                  UNITED STATES DISTRICT COURT                                   U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION


CHRISTOPHER SURLES,                       )
                                          )
      Plaintiff,                          )
                                          )       Civil Action Number
v.                                        )     1:20-cv-01374-AKK-JHE
                                          )
ALABAMA DEPARTMENT OF                     )
CORRECTIONS,                              )
                                          )
      Defendants.

                          MEMORANDUM OPINION

      The magistrate judge filed a report on November 23, 2020, recommending

dismissal of Surles’ petition for writ of habeas corpus for failure to pay the filing

fee. Doc. 5. Although the parties were advised of their right to file specific

objections within fourteen days, no objections have been received by the court.

Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the court concludes that the

magistrate judge’s Report and Recommendation is due to be adopted. A separate

order will be entered.

      DONE the 16th day of December, 2020.

                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE
